Title: Virginia Delegates to Benjamin Harrison, 1 January 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philada. Jany. 1st. 1782

A Letter from Genl Heath who commands the army on the North River, dated the 26th. Ulto: informs Congress that an intelligent person from N. York had reported to him that an embarkation of troops was taking place there, that he saw a part of them going on board, and a number of dragoon horses hoisted into the Vessels, that he was told by a Captain with whom he was well acquainted that Genl Leslie had written to Genl Clinton that unless he was reinforced with nine hundred men he could not defend Charlestown, that a much larger number than that were to embark, that besides Charleston they were destined to Georgia & Augustine. The person did not know all the corps that were to embark but was informed there were to be some British, some Hessians, & the new-raised corps, of which Robinsons & the N. York Volunteers were particularly mentioned. They appeared to be bringing down much baggage to the wharves. It was said they expected to have the whole on board by the sunday preceding the date of the letter.
Although the general plan of our official correspondence excludes unauthenticated intelligence, the successful enterprize of the Marquis de Bouilli agst. the island of Eustatius, is attended with so many marks of reality that we can not well omit it. The article in the inclosed gazette under the Antigua head in particular, is little short of confirmation of it.
We have the honor to be with the highest respect & esteem Yr Excellency’s Obt. & very hble Servts.
Jos: JonesJ. Madison Jr.Edm: Randolph
